Title: James Madison to Robert B. Randolph, 30 April 1833
From: Madison, James
To: Randolph, Robert B.


                        
                            
                                Dear Sir, 
                            
                            
                                
                                    Montpr.
                                
                                Apl. 30. 33
                            
                        
                        I have recd your letter of the 24th. inst. inclosing your Commission as Lieutenant in the Navy of the U.S. I
                            advert with pleasure to the gallant services rendered to your Country under that appointment; But as the relation in which
                            I stood to the Commission expired with the official character in which it was issued, it seems most proper that it should
                            be replaced in the hands to which it belongs. This is accordingly done, with the offer of my friendly respects &
                            good wishes
                        
                            
                                J. M.
                            
                        
                    